Citation Nr: 1818030	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-04 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for residuals of chest trauma.

4. Entitlement to service connection for bilateral shoulder disability.

5. Entitlement to service connection for left hand carpal tunnel syndrome.

6. Entitlement to service connection for left hand disability.

7. Entitlement to service connection for low back disability.

8. Entitlement to service connection for cervical spine disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 1986, October 2001 to September 2002, and February 2003 to February 2004, with periods of Reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2016, the Veteran testified at a videoconference Board hearing before the undersigned at the Houston RO.  A transcript of that hearing is of record.

In an April 2017 decision, the Board granted service connection for bilateral tinnitus and ordered a remand for additional development for the remaining above-mentioned issues.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.
REMAND

In its April 2017 remand, the Board instructed the AOJ to:  (1) request the Veteran's service personnel records; (2) verify all periods of the Veteran's active duty for training (ACDUTRA); (3) obtain any outstanding treatment records since June 2015 identified by the Veteran; (4) schedule the Veteran for a VA examination to determine the etiology of any current hearing loss disability; (5) schedule the Veteran for a VA examination to determine the etiology of his sleep apnea; (6) schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed musculoskeletal and neurological residuals of the Veteran's in-service crush injury to the chest wall; (7) adjudicate  the issue of entitlement to service connection for a cervical spine disability; and (8) readjudicate the claims and issue a supplement statement of the case, if warranted.

Review of the records reveals that this appeal was returned to the Board prematurely, before the AOJ had an opportunity to complete action on the directives contained in the Board's April 2017 remand.  As such, the case must be returned to the AOJ.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the Board notes that while an August 2016 rating decision is on file denying the Veteran's claim for service connection for a cervical spine disability, there does not appear to be notice on file advising the Veteran of this decision.  Therefore, on remand the AOJ should either provide notice to the Veteran of the August 2016 rating action, or adjudicate the Veteran's claim for service connection for a cervical spine disability.

Accordingly, the case is REMANDED for the following action:

1. Submit a request for the Veteran's service personnel records.  Also, request verification of all periods of active duty for training (ACDUTRA), including the dates of any such periods.

2. Ask the Veteran to provide the name of any healthcare provider who has treated him for his disabilities since the issuance of the June 2015 supplemental statement of the case.  Obtain all adequately identified records.

3. Thereafter, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature etiology of any current hearing loss disability.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:  

Whether it is at least as likely as not (50 percent or greater probability) that any hearing loss disability had its onset during active service or is causally related to such service, to include any verified period of ACDUTRA.

In rendering the requested opinions, the examiner should consider:  (1) the Veteran's exposure to acoustic trauma during and after active service, as reported during the January 2009 VA examination; and (2) the lay statements from the Veteran and his wife regarding the history and chronicity of symptomatology since active service.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:  

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its onset during active service or is causally related to such service, to include any verified period of ACDUTRA.

In rendering the requested opinions, the examiner should consider:  (1) the May 2003 service treatment record showing impaired sleep as a part of the diagnosis of status post blunt trauma/chest wall injury with chronic pain syndrome; (2) the January 2011 letter from a Reserve physician asking for a private consult regarding the Veteran's snoring, poor sleep quality, and fatigue; and (3) the lay statements from the Veteran and his wife regarding the history and chronicity of symptomatology since active service.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5. Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed musculoskeletal and neurological residuals of the in-service crush injury to the chest wall.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:  

a) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed musculoskeletal and/or neurological disabilities are residuals of the Veteran's in-service crush injury to the chest wall. 

b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability, bilateral shoulder disability, carpal tunnel syndrome of the left hand, left hand disability, and low back disability had their onset during active service or are causally related to such service, to include the in-service crush injury to the chest wall.

c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability, bilateral shoulder disability, carpal tunnel syndrome of the left hand, left hand disability, and low back disability were caused or aggravated (worsened beyond the natural progress of the disease) by any current residual of the in-service crush injury to the chest wall. 

d) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral shoulder disability, carpal tunnel syndrome of the left hand, and left hand disability were caused or aggravated (worsened beyond the natural progress of the disease) by his cervical spine disability.

In rendering the requested opinions, the examiner should consider:  (1) the Veteran's service treatment records showing a crush injury to the chest wall in April 2003 with subsequent treatment, to include the May 2003 record showing tenderness over the paraspinal muscles of the low back; and (2) the Veteran's lay statements regarding the history and chronicity of symptomatology since active service.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

6.  Then, in a rating decision, adjudicate the issue of entitlement to service connection for a cervical spine disability.

7. After completing all indicated development, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplement statement of the case, given the opportunity to respond, and the case should be thereafter returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




